Fromme, J.,
concurring only in the result. This appeal came to this court with three issues raised. The number one issue was whether the statute under which defendant was charged is constitutionally impermissible because of vagueness under the due process clauses. The issue, in my opinion, is basic to the appeal. It was properly raised and briefed by the parties. It should have been decided first before considering the remaining issues. If the statute K.S.A. 21-3608(l)(fc) is unconstitutional the bench and bar are now entitled to a determination. By passing up the issue the *565bench and bar naturally will assume the statute is constitutional and will continue to charge defendants under this statute. Later determination of the constitutional question may well result in letting a depraved parent go free to commit further grievous injury on a child.
The statute, K.S.A. 21-3608 reads as follows:
“(1) Endangering a child is willfully:
“(a) Causing or permitting a child under the age of eighteen (18) years to suffer unjustifiable physical pain or mental distress; or
“(b) Unreasonably causing or permitting a child under the age of eighteen (18) years to be placed in a situation in which its life, body or health may be injured or endangered.
“(c) Nothing in this section shall be construed to mean a child is endangered for the sole reason his parent or guardian, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practice of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of such child.”
This court held that the first subsection of this statute, (1) (a), was unconstitutionally vague and indefinite in contravention of the due process clauses of the State Bill of Rights and the Federal Constitution. The decision was handed down in State v. Meinert, 225 Kan. 816, 594 P.2d 232 (1979). That decision relied in part on State v. Kirby, 222 Kan. 1, 563 P.2d 408 (1977). In Meinert the court noted that the title of the statute, “endangering a child,” was quite similar to the phrase, “endangering of life,” which had been held too indefinite to pass constitutional muster in Kirby.
In my opinion there is sufficient question as to the constitutionality of K.S.A. 21-3608(l)(b) that this court for the benefit of the bench and bar should answer the question of constitutionality now when it is first raised. Therefore, I concur only in the result reached by the court where it was able to determine that the evidence introduced at the trial was insufficient to sustain the convictions. There is as much or more question as to the sufficiency of the evidence as there is to the constitutionality of the statute.
Prager, J., concurs in the result and joins the foregoing concurring opinion.